Exhibit 10.4

SCHOLASTIC CORPORATION 2001 STOCK INCENTIVE PLAN

Non-Qualified Stock Option Agreement

          Effective as of ______________ (the “Grant Date”), SCHOLASTIC
CORPORATION, a Delaware corporation (the “Company”), hereby grants to
___________________ (the “Optionee”) a non-qualified option (the “Option”) to
purchase _______________ (______) shares of common stock, par value $.01, of the
Company (the “Common Stock”), at an exercise price of $_____ and on the terms
set forth herein, and in all respects subject to the terms and provisions of the
Scholastic Corporation 2001 Stock Incentive Plan (as amended to date, the
“Plan”), which terms and provisions are incorporated by reference herein. Unless
the context herein otherwise requires, the terms defined in the Plan shall have
the same meanings in this Agreement.

          1.          Terms of Option Grant and Exercise. Subject to the
provisions of the Plan and this Agreement, the Option shall not be exercised
prior to the first anniversary date of this Agreement. The Option shall vest,
and become exercisable, at the rate of 25% per year beginning one year from the
date of grant, except that the minimum number of options that can vest per year
is 1,000 (or the total amount of the grant, if less than 1,000).1 Once
exercisable, subject to the provisions of the Plan and this Agreement, the
Option may be exercised, in whole or in part, pursuant to the notice and payment
procedures then in effect as established by the Company, in its sole discretion.
Any written notice of exercise by Optionee shall be irrevocable. The Option may
not be exercised if the issuance of the Common Stock would constitute a
violation of any applicable federal, state or foreign securities laws or
regulations. The Option may not be exercised with respect to a fractional share
of Common Stock.

The Option shall cease to be exercisable ten years after the date of grant (the
“Expiration Date”), unless earlier terminated or extended, as the case may be,
pursuant to the provisions of the Plan and this Agreement, including, but not
limited to, the provisions of Section 3 hereof.

          2.          Termination of Employment of an Optionee.

               (a)          Death or Disability. In the event of the Optionee’s
death or Disability while the Option is outstanding, the unexercised portion of
the Option shall become immediately vested on the date of death or Disability
and may be exercised in full by the Optionee, or his or her estate, personal
representative or other legally appointed representative, at any time until the
first anniversary of the date of such death or Disability, but in no event
beyond the Expiration Date of the Option, if earlier.

               (b)          Retirement. In the event of the Optionee’s
Retirement, the Option shall continue to vest and may be exercised by the
Optionee within three (3) years after the date of such retirement, but in no
event beyond the Expiration Date of the Option, if earlier.

               (c)          Involuntary Termination Without Cause. In the event
an Optionee’s Termination of Employment is involuntary by the Company (or an
Affiliate) other than a Termination of Employment for Cause, the Option, to the
extent vested on the date of such Termination of Employment, may be exercised by
the Optionee within ninety (90) days after the date of such Termination of
Employment, but in no event beyond the Expiration Date of the Option, if
earlier.

               (d)          Termination for Cause or for Any Reason Other than
Death, Disability, Retirement or Involuntary Termination Without Cause. In the
event the Optionee’s Termination of Employment is for Cause, the Option shall
terminate and expire as of the date of such Termination of Employment. In the
event that an Optionee’s Termination of Employment is for any reason other than
Cause or other than as the result of death, Disability, Retirement or
involuntary Termination of Employment Without Cause (as set forth in Sections
2(a), (b) and (c) hereof), the Option, to the extent vested on such Termination
of Employment may be exercised by the Optionee within ninety (90) days after the
date of such Termination of Employment, but in no event beyond the Expiration
Date of the Option, if earlier.

          3.          Tax Matters and Withholding Tax Liability. The Option
shall be a Non-Qualified Stock Option as that term is defined in the Plan. No
part of the Option granted hereby is intended to qualify as an “incentive stock
option” under Section 422 of the internal Revenue Code of 1986, as amended (the
“Code”). In connection with the exercise of the Option, the Company and the
Optionee may incur liability for income or withholding tax. The

 

 

 

 

1

Please consult the Company or your online stock option plan database for a
detailed schedule of your vesting dates and amounts.


--------------------------------------------------------------------------------



Company will have the right to withhold from any exercise of the Option,
transfer of Common Stock or payment made to the Optionee or to any person
hereunder, whether such payment is to be made in cash or in Common Stock, all
applicable federal, state, city or other taxes as shall be required, in the
determination of the Company, pursuant to any statute or governmental regulation
or ruling.

          4.          Nontransferability of Stock Option. The Option may not be
sold, pledged, assigned, hypothecated, gifted, transferred or disposed of in any
manner either voluntarily or involuntarily by operation of law, whether for
value or no value and whether voluntary or involuntary (including by operation
of law) other than by will or by the laws of descent and distribution and may be
exercised during the lifetime of the Optionee only by the Optionee. Subject to
the foregoing and the terms of the Plan, the terms of this Agreement shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Optionee.

          5.          No Enlargement of Rights. This Agreement is not an
agreement of employment. Neither the Plan nor this Agreement shall confer upon
the Optionee any right to continue as an officer, employee or consultant of the
Company or any Affiliate. Nothing contained in the Plan or this Agreement shall
interfere in any way with the rights of the Company or any Affiliate to
terminate the employment (or consulting arrangement) of the Optionee at any time
or to modify the Optionee’s employment or compensation. The Optionee shall have
only such rights and interests with respect to the Option as are expressly
provided in this Agreement and the Plan.

          6.          No Shareholder Rights before Exercise and Issuance. No
rights as a stockholder shall exist with respect to the Common Stock subject to
the Option as a result of the grant of the Option, and no adjustments shall be
made for dividends in cash or other property, distributions or other rights in
respect of any such shares, except as otherwise specifically provided for in the
Plan. Such rights shall exist only after issuance of stock following the
exercise of the Option as provided in the Plan.

          7.          Effect of the Plan on Option. The Option is subject to,
and the Company and the Optionee agree to be bound by, all of the terms and
conditions of the Plan, as such may be amended from time to time in accordance
with the terms thereof. Without the consent of the Optionee, the Company may
amend or modify this Agreement in any manner not inconsistent with the Plan,
including without limitation, to change the date or dates as of which a Option
becomes exercisable, or to cure any ambiguity, defect or inconsistency, provided
such amendment, modification or change does not adversely affect the rights of
the Optionee.

          8.          Entire Agreement. The terms of this Agreement and the Plan
constitute the entire agreement between the Company and the Optionee with
respect to the subject matter hereof and supersede any and all previous
agreements between the Company and the Optionee. This Agreement may be signed in
counterparts.

          9.          Severability. If any provision of this Agreement, or the
application of such provision to any person or circumstances, is held valid or
unenforceable, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it is held
valid or unenforceable, shall not be affected thereby.

          10.        Notices. Any notice or communication given hereunder shall
be in writing and shall be deemed to have been duly given when delivered in
person, or by United States mail, to the appropriate party at the address set
forth below (or such other address as the party shall from time to time
specify): If to the Company, to: Scholastic Corporation, 555 Broadway, New York,
New York 10012, Attention: Corporate Secretary. If to the Optionee, to the
address indicated after the Optionee’s signature at the end of this Agreement.

--------------------------------------------------------------------------------